Name: 93/536/EEC: Commission Decision of 4 October 1993 concerning Regulation (EEC) No 685/69 in respect of the fixing of aid for the private storage of butter and cream
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural structures and production;  documentation;  processed agricultural produce
 Date Published: 1993-10-19

 Avis juridique important|31993D053693/536/EEC: Commission Decision of 4 October 1993 concerning Regulation (EEC) No 685/69 in respect of the fixing of aid for the private storage of butter and cream Official Journal L 260 , 19/10/1993 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 53 P. 0065 Swedish special edition: Chapter 3 Volume 53 P. 0065 COMMISSION DECISION of 4 October 1993 concerning Regulation (EEC) No 685/69 in respect of the fixing of aid for the private storage of butter and cream(93/536/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream (1), as last amended by Regulation (EEC) No 1756/93 (2), and in particular the first paragraph of Article 29 thereof, Whereas Article 29 of Regulation (EEC) No 685/69 lays down that, in the event of an adjustment of the buying-in price expressed in national currency for butter, the private storage aid will be reduced or increased accordingly; whereas the Commission, if the market situation so justifies, may derogate from this rule in accordance with the procedure laid down in Article 30 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regulation (EEC) No 2071/92 (4); whereas the new agrimonetary rules introduced on 1 January 1993 entail frequent adjustments to the agricultural conversion rates, thereby creating ambiguities with regard to the calculation of compensation resulting from the adjustment of the buying in price on 1 July 1993; Whereas, in the light of the market situation, taking into consideration the reduction in the intervention price for butter, account should not be taken of all the adjustments to the agricultural conversion rates and compensation should be calculated on the basis of 90 % of the intervention price; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 The compensation referred to in Article 29 of Regulation (EEC) No 685/69 shall be equal to the difference between 90 % of the buying-in price expressed in national currency applicable on 30 June 1993, on the one hand, and 90 % of that applicable on 1 July 1993, on the other. The compensation referred to in the preceding paragraph shall apply only to butter in respect of which the first day of the contractual storage period precedes 1 July 1993 and which is still in storage on that date. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 90, 15. 4. 1969, p. 12. (2) OJ No L 161, 2. 7. 1993, p. 48. (3) OJ No L 148, 28. 6. 1968, p. 13. (4) OJ No L 215, 30. 7. 1992, p. 64.